Sn the Cunited States Court of Federal Claing

OFFICE OF SPECIAL MASTERS
Filed: April 21, 2021

* * * * * * * * * * * * *
MARK A. JAKUBOWSKI, *
* Unpublished
*
*
Petitioner, * No. 19-291V
*
V. * Special Master Gowen
*
SECRETARY OF HEALTH * Stipulation for Award;
AND HUMAN SERVICES, * Pneumococcal conjugate;
* Vasovagal syncope.
Respondent. *
* * * * * * * * * * * * *

William B. Hicky, William B. Hicky, Attorney at Law, Nashville, TN, for petitioner.
Ryan D. Pyles, U.S. Dept. of Justice, Washington, D.C., for respondent.

DECISION ON STIPULATION!

On February 25, 2019, Mark A. Jakubowski (“petitioner”) filed a petition for
compensation in the National Vaccine Injury Compensation Program.” Petition (ECF No. 1).
Petitioner received a pneumococcal conjugate vaccine on March 16, 2017. Petition at { 1.
Petitioner alleges that the pneumococcal vaccine caused him vasovagal syncope within the Table
timeframe that directly resulted in a motor vehicle accident and that he experienced residual
effects of this injury for more than six months. Stipulation at {4 (ECF No. 25).

On April 21, 2021, respondent filed a stipulation providing that a decision should be
entered awarding compensation to petitioner. Stipulation. Respondent denies that petitioner
sustained a Table vasovagal syncope within the timeframe set forth in the Table; and denies that

 

! Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The Court’s website is at http://Awww.uscfc.uscourts.gov/aggregator/sources/7. Before the opinion
is posted on the Court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). An objecting party must provide the Court with a proposed
redacted version of the opinion. /d. If neither party files a motion for redaction within 14 days, the opinion will
be posted on the Court’s website without any changes. /d.

2 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended 42 U.S.C. §§ 300aa-10 to 34 (2012)
(hereinafter “Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42 U.S.C. § 300aa of
the Act.
the pneumococcal immunization caused vasovagal syncope and/or any other injury. /d. at { 6.
While maintaining their respective positions, the parties nevertheless now agree that a decision
should be entered awarding the compensation described in paragraph 8 of the stipulation, which
is attached hereto as Appendix A. /d. at { 7.

The stipulation awards a lump sum of $100,000.00 in the form of a check payable to
petitioner. This amount represents compensation for all damages that would be
available under 42 U.S.C. § 300aa-15(a) for all injuries allegedly related to petitioner’s
receipt of the pneumococcal vaccine.

I adopt the stipulation as the decision of the Court and hereby award compensation in the
amount and on the terms set forth therein. Accordingly, the Clerk of Court SHALL ENTER
JUDGMENT in accordance with the terms of the parties’ stipulation.*

IT IS SO ORDERED.
s/Thomas L. Gowen
Thomas L. Gowen
Special Master

 

3 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11a).
THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

 

MARK A. JAKUBOWSKI,

Petitioner,
V. No. 19-291V

Special Master Thomas L. Gowen

SECRETARY OF HEALTH AND ECF
HUMAN SERVICES,

Respondent.

STIPULATION

The parties hereby stipulate to the following matters:

1. Mark A. Jakubowski (“petitioner’’) filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to -34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of a pneumococcal conjugate vaccine, which vaccine is contained in the Vaccine Injury Table
(the “Table”), 42 C.F.R. § 100.3(a).

2. Petitioner received a pneumococcal conjugate vaccine on or about March 16, 2017.

3. The vaccine was administered within the United States.

4. Petitioner alleges that the pneumococcal vaccine caused him vasovagal syncope
within the Table timeframe that directly resulted in a motor vehicle (motorcycle) accident and
that he experienced residual effects of this injury for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of his condition.
6. Respondent denies that petitioner sustained a Table vasovagal syncope within the
timeframe set forth in the Table; and denies that the pneumococcal immunization caused
vasovagal syncope and/or any other injury, including the motor vehicle accident and related
injuries.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $100,000.00 in the form of a check payable to petitioner. This amount

represents compensation for all damages that would be available under 42 U.S.C.

§ 300aa-I 5(a) for injuries allegedly related to petitioner’s receipt of the pneumococcal

vaccine.

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings before
the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10. Petitioner and his attorney represent that they have identified to respondent all
known sources of payment for items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.
11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject
to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in his
individual capacity and on behalf of his heirs, executors, administrators, successors and/or
assigns, does forever irrevocably and unconditionally release, acquit and discharge the United
States and the Secretary of Health and Human Services from any and all actions or causes of
action (including agreements, judgments, claims, damages, loss of services, expenses and all
demands of whatever kind or nature) that have been brought, could have been brought, or could
be timely brought in the Court of Federal Claims, under the National Vaccine Injury
Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out
of, any and all known or unknown, suspected or unsuspected personal injuries to or death of
petitioner resulting from, or alleged to have resulted from, the pneumococcal vaccination
administered on or about March 16, 2017, as alleged by petitioner in a petition for vaccine
compensation filed on or about February 25, 2019, in the United States Court of Federal Claims
as petition No. 19-291V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.
15. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the pneumococcal vaccine caused petitioner’s
alleged vasovagal syncope and related sequelae and/or any other injury.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION

~™~ ™~ ™~ ™ ™ ™ ™ ™ ™
Respectfully submitted,

PETITIONER:

MARK A“4AKUBOWSKI

 

ATTORNEY OF RECORD FOR
PETITIONER:

Wile. B. Nid

WILLIAM B. HICKY *

Two American Center

3102 West End Ave., Ste. 400
Nashville, TN 37203

(615) 324-8777

will@hickylaw.com

 

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

CAPT Dab Wehlar, PNSe, fr

TAMARA OVERBY

Acting Director, Division of Injury
Compensation Programs

Healthcare Systems Bureau

Health Resources and Services
Administration

U.S. Department of Health
and Human Services

5600 Fishers Lane, 08N146B

Rockville, MD 20857

 

Dated: 04 halesrp

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

Ven.

HEATHER L. PEARLMAN
Acting Deputy Director
Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

 

ATTORNEY OF RECORD FOR
RESPONDENT:
eH OM D
by Ned (Petr

 

RYAN D. PYLES

Senior Trial Attorney

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
(202) 616-9847

ryan.pyles@usdoj.gov